Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This action is in response to the application filed on 11/20/2020.
Quayle Action
This application is in condition for allowance except for the following formal matters: 
Drawings
The drawings are objected to because of the following informalities.	Regarding Figs. 3, and 7, the unlabeled rectangular box(es) shown in the drawings should be provided with descriptive text labels.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.


Claim Objections
Claims 1-20 are objected to because of the following informalities:  	Regarding Claim 1, in line 11, “detection to a transient event” should read as “detection of a transient event”;in line 11-12, “the drain to source sensing voltage ringing of the SR switch” should read as “ringing of the drain to source sensing voltage of the SR switch”.	Regarding Claim 3, in line 2, “the SR switch higher than” should read as “the SR switch being higher than”.	Regarding Claim 4, in line 3, “the drain-source sensing voltage” should read as “the drain to source sensing voltage”.		Regarding Claim 5, in line 19, “the reversing terminal” should read as “the reversing output terminal”.		Regarding Claim 7, in line 21-22, “the control terminal” should read as “the control terminal of the selecting circuit”;in line 22, “the output terminal” should read as “the output terminal of the selecting circuit”;in line 30, “the reversing terminal” should read as “the reversing output terminal”.		Regarding Claim 9, in line 4, “SR” should read as “synchronous rectifier (SR)”;in line 14, “detection to a transient event” should read as “detection of a transient event”;in line 15, “the drain to source sensing voltage ringing of the SR switch” should read as “ringing of the drain to source sensing voltage of the SR switch”.	Regarding Claim 11, in line 2, “the SR switch higher than” should read as “the SR switch being higher than”.	Regarding Claim 15, in line 1, “SR” should read as “synchronous rectifier (SR)”;in line 10, “the drain to source sensing voltage ringing of the SR switch” should read as “ringing of the drain to source sensing voltage of the SR switch”.Claim 17, in line 2, “the SR switch higher than” should read as “the SR switch being higher than”.	Claims 2-8 are objected to as they depend on objected claim 1.	Claims 10-14 are objected to as they depend on objected claim 9.	Claims 16-20 are objected to as they depend on objected claim 15.
	Appropriate correction is required.

Allowable Subject Matter
Claims 1-20 would be allowable if rewritten to overcome the claim objections made above. 	Regarding Claim 1, none of the cited prior art alone or in combination disclose or teach the claimed inventions in which “…a mode determination circuit configured to provide a mode signal to determine a turn ON delay based on a detection to a transient event or the drain to source sensing voltage ringing of the SR switch, wherein the mode signal has a first level indicating a fast mode and a second level indicating a slow mode; and a gate driver circuit configured to drive the SR switch, wherein when the turning-ON control signal is asserted, based on the mode signal, the gate driver circuit charges a gate voltage of the SR switch after the turn ON delay, to turn ON the SR switch.”.	Regarding Claim 9, none of the cited prior art alone or in combination disclose or teach the claimed inventions in which “…a mode determination circuit configured to provide a mode signal to determine a turn ON delay based on a detection to a transient event or the drain to source sensing voltage ringing of the SR switch, wherein the mode signal has a first level indicating a fast mode and a second level indicating a slow mode; and a gate driver circuit configured to drive the SR switch, wherein when the turning-ON control signal is asserted, the gate driver circuit charges a gate voltage of the SR switch after the turn ON delay based on the mode signal, to turn ON the SR switch, and when the turning-OFF control signal is asserted, the SR switch is turned OFF.”.	Regarding Claim 15, none of the cited prior art alone or in combination disclose or teach the claimed inventions in which “…generating a mode signal to determine a turn ON delay by detecting a transient event or the drain to source sensing voltage ringing of the SR switch, wherein the mode signal is high level indicating a slow mode and is low level indicating a fast mode; when the turning-ON control signal is asserted, charging a gate voltage of the SR switch after the turn ON delay based on the mode signal, to turn ON the SR switch; and turning OFF the SR switch when the turning-OFF control signal is asserted.”.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure: 		US Patent Application Publication US 2020/0161985 A1 discloses a switching power supply circuit with a synchronous rectifier.	US Patent Application Publication US 2016/0190948 A1 discloses shoot-through prevention in a switching power supply circuit with a synchronous rectifier. 	US Patent Application Publication US 2019/0020282 A1 discloses a switching power supply circuit with a synchronous rectifier.
Prosecution on the merits is closed in accordance with the practice under Ex parte Quayle, 25 USPQ 74, 453 O.G. 213, (Comm’r Pat. 1935).
A shortened statutory period for reply to this action is set to expire TWO (2) MONTHS from the mailing date of this letter. Extensions of time may be granted under  37 CFR 1.136 but in no case can any extension carry the date for reply to this Office action beyond the maximum 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JYE-JUNE LEE whose telephone number is (571)270-7726.  The examiner can normally be reached on M-F 9 AM - 5 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Monica Lewis can be reached on 5712721838.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/JYE-JUNE LEE/Examiner, Art Unit 2838                         


/KYLE J MOODY/Primary Examiner, Art Unit 2838